IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41394
                         Summary Calendar



DAVID F. TAYLOR, JR.,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 4:99-CV-15
                       --------------------
                           July 24, 2000

Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David F. Taylor, Jr., appeals the affirmance of the

Commissioner’s denial of his application for disability insurance

benefits under 42 U.S.C. § 405.   He argues that (1) the

administrative law judge (ALJ) erred by rejecting the testimony

of his treating physician and one of his treating psychologists,

(2) the ALJ improperly allowed testimony from a biased medical

expert, (3) the ALJ improperly analyzed Taylor’s credibility, and

(4) the ALJ improperly interpreted the testimony of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41394
                                 -2-

vocational expert.    Although Taylor also sets forth as an issue

that the ALJ improperly discredited the testimony of Dr. Kalra,

he has failed to brief this issue and it is deemed abandoned.

Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     The ALJ may reject the opinion of any physician, including

the treating doctors, if the evidence supports a contrary

conclusion or is not adequately supported by the record as a

whole.    Bradley v. Bowen, 809 F.2d 1054, 1057 (5th Cir. 1987);

Spellman v. Shalala, 1 F.3d 357, 364-65 (5th Cir. 1993).      Neither

the testimony of Dr. Prapan nor Dr. Anderson was supported by the

record as a whole, and the ALJ could properly reject their

opinions.    Taylor has failed to show that Dr. Smith’s position as

a consultant to the Social Security Administration was sufficient

to create bias.    The ALJ’s explanation of his reasons for

discrediting Taylor’s subjective complaints was adequate and was

supported by the record.

     With respect to Taylor’s argument that the ALJ improperly

interpreted the testimony of the vocational expert at his

benefits hearing, Taylor has not shown that he is entitled to

relief.    Taylor points to statements by the vocational expert

that his opinion of Taylor’s occupational base would change if

the ALJ accepted the physical limitations found by his treating

physician, Dr. Prapan.    But the ALJ did not err in rejecting the

view of Taylor’s physical and mental limitations described by Dr.

Prapan.    In sum, the ALJ correctly applied the vocational

expert’s opinion to the version of the medical evidence he

accepted.
                            No. 99-41394
                                 -3-

     Taylor has failed to show that the decision of the ALJ was

not supported by substantial evidence or that the ALJ failed to

use proper legal standards to evaluate the evidence.   The

decision of the district court affirming the findings of the

Commissioner is AFFIRMED.